EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

JONES LANG LASALLE INCORPORATED

AMENDED AND RESTATED STOCK AWARD AND INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Amended and Restated as of April 15, 2012July 15, 2015

 

i

--------------------------------------------------------------------------------


 

JONES LANG LASALLE INCORPORATED

AMENDED AND RESTATED STOCK AWARD AND INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

 

Page

1.

Purpose; Types of Awards; Construction

1

2.

Definitions

1

3.

Administration

4

4.

Eligibility

5

5.

Stock Subject to the Plan

5

6.

Specific Terms of Awards

5

7

Determining Performance Based Awards

8

8.

Change in Control Provisions

9

9.

Loan Provisions

9

10.

Special Non-Employee Director Awards

10

11.

General Provisions

10

 

ii

--------------------------------------------------------------------------------


 

JONES LANG LASALLE INCORPORATED

AMENDED AND RESTATED STOCK AWARD AND INCENTIVE PLAN

 

Jones Lang LaSalle Incorporated (the “Company”) has previously established a
1997 Stock Award and Incentive Plan, as amended (the “Stock Award and Incentive
Plan”), and a Stock Compensation Program, as amended (the “Stock Compensation
Program”). The Stock Award and Incentive Plan and the Stock Compensation Program
are referred to herein collectively as the “Former Plans.” Each of the Former
Plans has been authorized by the Company’s Board of Directors (the “Board”) and
approved by the Company’s shareholders.

 

In order to facilitate the efficient administration of the Former Plans and the
awards granted thereunder, the Company’s Board of Directors has previously
authorized the amendment and restatement of each of the Former Plans in order to
combine the Former Plans into a single plan. The Former Plans, as so combined
and as subsequently amended and restated as of the prior effective date of
April 15, 2012 (the “Effective Date”),, are referred to herein as the “Previous
Plan.”

 

To reflect additional changes and updates, the Board has authorized this
amendment and restatement of the Previous Plan with an effective date of
July 15, 2015 (the “Effective Date”). The Previous Plan, as amended and restated
in its entirety, is hereby referred to as the “Plan.”

 

The Plan shall continue to supersede and replace the Previous Plan and the
Former Plans in their entirety, except that the adoption of the Plan shall not
be deemed to amend or modify the terms or conditions of any award granted or
election made pursuant to the Former Plans prior to the Effective Date. All
awards granted and elections made pursuant to the Former Plans prior to the
Effective Date shall remain in full force and effect in accordance with their
terms and shall be administered in accordance with the terms and conditions of
the Plan.

 

1.  Purpose; Types of Awards; Construction.

 

The purpose of the Plan is to afford an incentive to directors (including
non-employee directors), selected employees and independent contractors of the
Company, or any Subsidiary or Affiliate which now exists or hereafter is
organized or acquired, to acquire a proprietary interest in the Company, to
continue as directors, employees or independent contractors, as the case may be,
to increase their efforts on behalf of the Company and to promote the success of
the Company’s business in the interest of its shareholders. Pursuant to
Section 6 of the Plan, there may be granted Stock Options (including “incentive
stock options” and “nonqualified stock options”), stock appreciation rights and
limited stock appreciation rights (either in connection with options granted
under the Plan or independently of options), restricted stock, restricted stock
units, dividend equivalents, performance shares and other stock-or-cash-based
awards. Section 10 of the Plan contains provisions governing certain
compensation to non-employee directors of the Company. The Plan also provides
the authority to make loans to purchase shares of common stock of the Company,
provided that such loans do not violate any applicable law, rule or regulation.
The Plan is designed to comply with the requirements of Regulation G (12 C.F.R.
§ 207) regarding the purchase of shares on margin, the requirements for
“performance-based compensation” under Section 162(m) of the Code and the
conditions for exemption from short-swing profit recovery rules under Rule 16b-3
of the Exchange Act, and shall be interpreted in a manner consistent with the
requirements thereof.

 

The terms and conditions of the Plan (exclusive of those set forth in the Stock
Compensation Program) shall govern (i) all grants and awards made prior to the
effective date of the Plan under the Stock Award and Incentive Plan and (ii) all
Awards made pursuant to the Plan from and after the effective date of the Plan.,
except in each case as may be specifically provided in the Plan. The terms and
conditions of all grants and awards made prior to the effective date of the Plan
under the Stock Compensation Program shall govern such grants and awards, except
that from and after such date the Committee under the Plan shall be responsible
for the administration and interpretation of all such grants and awards as
provided in the Plan. New grants and awards shall not be made pursuant to the
Stock Compensation Program after the effective date of the Plan.

 

2.  Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                 “Affiliate” means any entity if, at the time
of granting of an Award or a Loan, (i) the Company, directly or indirectly, owns
at least 20% of the combined voting power of all classes of such entity or at
least 20% of the ownership interests in such entity or (ii) such entity,
directly or indirectly, owns at least 20% of the combined voting power of all
classes of stock of the Company.

 

1

--------------------------------------------------------------------------------


 

(b)                                 “Award” means any Option, SAR (including a
Limited SAR), Restricted Stock, Restricted Stock Unit, Dividend Equivalent,
Performance Share or Other Stock-Based Award or Other Cash-Based Award granted
under the Plan.

 

(c)                                  “Award Agreement” means any written
agreement, contract, or other instrument or document evidencing an Award.

 

(d)                                 “Beneficiary” means the person, persons,
trust or trusts which have been designated by a Grantee in his or her most
recent written beneficiary designation filed with the Company to receive the
benefits specified under the Plan upon his or her death, or, if there is no
designated Beneficiary or surviving designated Beneficiary, then the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Change in Control” means a change in
control of the Company which will be deemed to have occurred if:

 

(i)                                     any “person,” as such term is used in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (A) the Company or any of
its subsidiaries, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of Stock, or (E) any person or group as used in Rule 13d-1(b) under
the Exchange Act, is or becomes the Beneficial Owner, as such term is defined in
Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of the
Company (not including the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

(ii)                                  during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board, and
any new director (other than (A) a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i), (iii), or (iv) of this Section 2(f) or (B) other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 75% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as defined above) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing 25% or more of the
combined voting power of the Company’s then outstanding securities; or

 

(iv)                              the shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction having a similar effect) other than
a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 75% of the combined voting power of the
voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

2

--------------------------------------------------------------------------------


 

(g)                                  “Change in Control Price” means the higher
of (i) the highest price per share paid in any transaction constituting a Change
in Control or (ii) the highest Fair Market Value per share at any time during
the 60-day period preceding or following a Change in Control.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(i)                                     “Committee” means the committee
established by the Board to administer the Plan, which committee shall be
comprised solely of two or more outside directors, as described in the
regulations under Section 162(m) of the Code. Unless otherwise specified by the
Board, the Committee shall be the Compensation Committee of the Board.

 

(j)                                    “Company” means Jones Lang LaSalle
Incorporated, a corporation organized under the laws of the State of Maryland,
or any successor corporation.

 

(k)                                 “Covered Employee” means any employee of the
Company, as such term is defined for purposes of Section 162(m)(3) of the Code,
who shall be eligible for designation as a Covered Employee for Awards
determined under this Plan.

 

(l)                                     “Dividend Equivalent” means a right,
granted to a Grantee under Section 6(g), to receive cash, Stock, or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock.Restricted Stock, Restricted Stock Units or Performance Shares.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award, and may be paid currently or on a deferred basis.

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time, and as now or hereafter construed,
interpreted and applied by regulations, rulings and cases.

 

(n)                                 “Fair Market Value” means, with respect to
Stock or other property, the fair market value of such Stock or other property
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee in good
faith, the per share Fair Market Value of Stock as of a particular date shall
mean (i) the closing sales price per share of Stock on the national securities
exchange on which the Stock is principally traded, for the last preceding date
on which there was a sale of such Stock on such exchange, or (ii) if the shares
of Stock are then traded in an over-the-counter market, the average of the
closing bid and asked prices for the shares of Stock in such over-the-counter
market for the last preceding date on which there was a sale of such Stock in
such market, or (iii) if the shares of Stock are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as the
Committee, in its sole discretion, shall determine.

 

(o(o)                      “GEB” means the Global Executive Board of the
Company, including any successor board or committee that constitutes the
senior-most leadership management executives of the Company from time to time.

 

(p)                                 “Grantee” means a person who, as an employee
or independent contractor of the Company, a Subsidiary or an Affiliate, has been
granted an Award or Loan under the Plan.

 

(pq)                          “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Section 422 of the
Code.

 

(qr)                             “Limited SAR” means a right granted pursuant to
Section 6(c) which shall, in general, be automatically exercised for cash upon a
Change in Control.

 

(rs)                               “Loan” means the proceeds from the Company
borrowed by a Plan participant under Section 9 of the Plan.

 

(st)                               “NQSO” means any Option that is designated as
a nonqualified stock option.

 

(tu)                             “Option” means a right, granted to a Grantee
under Section 6(b), to purchase shares of Stock. An Option may be either an ISO
or an NQSO, provided that, ISO’s may be granted only to employees of the Company
or a Subsidiary.

 

(uv)                          “Other Cash-Based Award” means cash awardawarded
under Section 6(h), including cash awarded as a bonus or upon the attainment of
specified performance criteria or otherwise as permitted under the Plan.

 

3

--------------------------------------------------------------------------------


 

(vw)                        “Other Stock-Based Award” means a right or other
interest granted to Grantee under Section 6(h) that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, Stock, including, but not limited to (1) unrestricted Stock
awarded as a bonus or upon the attainment of specified performance criteria or
otherwise as permitted under the Plan, and (2) a right granted to a Grantee to
acquire Stock from the Company for cash and/or a promissory note containing
terms and conditions prescribed by the Committee.

 

(wx)                        “Performance Measures” shall mean for a calendar
year, or other such period as may be defined, one or more of the business
criteria set forth in Section 7 herein.

 

(xy)                          “Performance Share” means an Award of shares of
Stock to a Grantee under Section 6(h) that is subject to restrictions based upon
the attainment of specified performance criteria.

 

(yz)                           “Plan” means this Amended and Restated Stock
Award and Incentive Plan, as amended from time to time.

 

(zaa)                    “Restricted Stock” means an Award of shares of Stock to
a Grantee under Section 6(d) that may be subject to certain restrictions and to
a risk of forfeiture.

 

(aabb)            “Restricted Stock Unit” means a right granted to a Grantee
under Section 6(e) to receive Stock or cash at the end of a specified deferral
period, which right may be conditioned on the satisfaction of specified
performance or other criteria.

 

(bbcc)              “Retirement” shall have the meaning given to that term in
Section 11(k) of this Plan.

 

(ccdd)              “Rule 16b-3” means Rule 16b-3, as from time to time in
effect promulgated by the Securities and Exchange Commission under Section 16 of
the Exchange Act, including any successor to such Rule.

 

(ddee)              “Stock” means of the common stock, par value $0.01 per
share, of the Company.

 

(eeff)                  “SAR” or “Stock Appreciation Right” means the right,
granted to a Grantee under Section 6(c), to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right, with payment to be made in cash, Stock, or
property as specified in the Award or determined by the Committee.

 

(ffgg)                  “Subsidiary” means any corporation in an unbroken chain
of corporations beginning with the Company if, at the time of granting of an
Award, each of the corporations (other than the last corporation in the unbroken
chain) owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.

 

(gghh)              “Variable Compensation Plan” shall mean any variable
compensation plan or other annual award plan adopted by the Company. A Covered
Employee may participate in more than one Variable Compensation Plan.

 

3.  Administration.

 

The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation, the
authority to grant Awards and make Loans in accordance with applicable laws and
regulations; to determine the persons to whom and the time or times at which
Awards shall be granted and Loans shall be made; to determine the type and
number of Awards to be granted and the amount of any Loan, the number of shares
of Stock to which an Award may relate and the terms, conditions, restrictions
and performance criteria relating to any Award or Loan; and to determine
whether, to what extent, and under what circumstances an Award may be settled,
cancelled, forfeited, exchanged, or surrendered; to make adjustments in the
terms and conditions of, and the criteria and performance objectives (if any)
included in, Awards and Loans in recognition of unusual or non-recurring events
affecting the Company or any Subsidiary or Affiliate or the financial statements
of the Company or any Subsidiary or Affiliate, or in response to changes in
applicable laws, regulations, or accounting principles; to designate Affiliates;
to construe and interpret the Plan and any Award or Loan; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the Award Agreements and any promissory note or agreement
related to any Loan (which need not be identical for each Grantee); and to make
all other determinations deemed necessary or advisable for the administration of
the Plan.

 

4

--------------------------------------------------------------------------------


 

The Committee may appoint a chairperson and a secretary and may make such
rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings. All determinations of the
Committee shall be made by a majority of its members either present in person or
participating by conference telephone at a meeting or by written consent. The
Committee may delegate to one or more of its members or to one or more agents
such administrative duties as it may deem advisable, and the Committee or any
person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including the Company, and any Subsidiary, Affiliate or Grantee (or any person
claiming any rights under the Plan from or through any Grantee) and any
shareholder.

 

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
or Loan made hereunder.

 

4.  Eligibility.

 

Subject to the conditions set forth below, Awards may be granted to
directorsmembers of the Board (including non-employee directorsmembers),
selected employees and independent contractors of the Company and its present or
future Subsidiaries and Affiliates, and Loans may be made to any eligible
person, except as may be prohibited by applicable law, rule, or regulation, in
each case in the discretion of the Committee. In determining the persons to whom
Awards and Loans shall be granted and the type of any Award or the amount of any
Loan (including the number of shares to be covered by such Award), the Committee
shall take into account such factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan.

 

5.  Stock Subject to the Plan.

 

The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be 15,110,000 shares of Stock, subject to adjustment as provided
herein. No more than 75,000 of the total shares available for grant may be
awarded to a single individual in a single year. Such shares may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award otherwise terminates or expires without a
distribution of shares to the Grantee, the shares of Stock with respect to such
Award shall not, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan; provided that, in the case of forfeiture, cancellation, exchange or
surrender of shares of Restricted Stock or Restricted Stock Units with respect
to which dividends or Dividend Equivalents have been paid or accrued, the number
of shares with respect to such Awards shall not be available for Awards
hereunder unless, in the case of shares with respect to which dividends or
Dividend Equivalents were accrued but unpaid, such dividends and Dividend
Equivalents are also forfeited, exchanged or surrendered.. Upon the exercise of
any Award granted in tandem with any other Awards or Awards, such related Awards
or Awards shall be cancelled to the extent of the number of shares of Stock as
to which the Award is exercised and, notwithstanding the foregoing, such number
of shares shall no longer be available for Awards under the Plan.

 

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock which may thereafter be issued in
connection with Awards, (ii) the number and kind of shares of Stock issued or
issuable in respect of outstanding Awards, and (iii) the exercise price, grant
price, or purchase price relating to any Award; provided that, with respect to
ISOs, such adjustment shall be made in accordance with Section 424(h) of the
Code. For avoidance of doubt, the exercise price for an Option, once awarded to
a Grantee, may not be changed or repriced for any reason except for purposes of
the foregoing sentence.

 

The minimum period for the vesting of any Award under the Plan shall be at least
twelve (12) months after the date of the Award.

 

6.  Specific Terms of Awards.

 

(a)  General.  The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Subsidiary or Affiliate
upon the grant, maturation, or exercise of an Award may be made in such forms as
the Committee shall determine at

 

5

--------------------------------------------------------------------------------


 

the date of grant or thereafter, including, without limitation, cash, Stock, or
other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. The Committee may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments. In addition to the
foregoing, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.

 

(b)  Options.  The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

 

(i)  Type of Award.  The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.

 

(ii)  Exercise Price.  The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee; provided that, in the case of an
ISO, such exercise price shall be not less than the Fair Market Value of a share
on the date of grant of such Option, and in no event shall the exercise price
for the purchase of shares be less than par value. The exercise price for Stock
subject to an Option may be paid in cash or by an exchange of Stock previously
owned by the Grantee, or a combination of both, in an amount having a combined
value equal to such exercise price. A Grantee may also elect to pay all or a
portion of the aggregate exercise price by having shares of Stock with a Fair
Market Value on the date of exercise equal to the aggregate exercise price
withheld by the Company or sold by a broker-dealer under circumstances meeting
the requirements of 12 C.F.R. § 220 or any successor thereof.

 

(iii)  Term and Exercisability of Options.  The date on which the Committee
adopts a resolution expressly granting an Option shall be considered the day on
which such Option is granted. Options shall be exercisable over the exercise
period (which shall not exceed ten years from the date of grant), at such times
and upon such conditions as the Committee may determine, as reflected in the
Award Agreement; provided that, the Committee shall have the authority to
accelerated the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Committee or its designated agent.

 

(iv)  Termination of Employment, Etc.  An Option may not be exercised unless the
Grantee is then in the employ of, or then maintains an independent contractor
relationship with, the Company or a Subsidiary or an Affiliate (or a company or
a parent or subsidiary company of such company issuing or assuming the Option in
a transaction to which Section 424(a) of the Code applies), and unless the
Grantee has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option; provided that, the Award
Agreement may contain provisions extending the exercisability of Options, in the
event of specified terminations, to a date not later than the expiration date of
such Option.

 

(v)  Other Provisions.  Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion or as may be required by applicable law.

 

(c)  SARs and Limited SARs.  The Committee is authorized to grant both
stand-alone and in-tandem SARs and Limited SARs to Grantees on the following
terms and conditions:

 

(i)  In General.  Unless the Committee determines otherwise, an SAR or a Limited
SAR (1) granted in tandem with an NQSO may be granted at the time of grant of
the related NQSO or at any time thereafter or (2) granted in tandem with an ISO
may only be granted at the time of grant of the related ISO. An SAR or Limited
SAR granted in tandem with an Option shall be exercisable only to the extent the
underlying Option is exercisable. The exercise period for any SAR or Limited SAR
shall not exceed ten years from the date of grant.

 

(ii)  SARs.  An SAR shall confer on the Grantee a right to receive an amount
with respect to each share subject thereto, upon exercise thereof, equal to the
excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine).

 

(iii)  Limited SARs.  A Limited SAR shall confer on the Grantee a right to
receive with respect to each share subject thereto, automatically upon the
occurrence of a Change in Control, an amount equal in value to the excess of

 

6

--------------------------------------------------------------------------------


 

(1) the Change in Control Price (in the case of a Limited SAR granted in tandem
with an ISO, the Fair Market Value), of one share of Stock on the date of such
Change in Control over (2) the grant price of the Limited SAR (which in the case
of a Limited SAR granted in tandem with an Option shall be equal to the exercise
price of the underlying Option, and which in the case of any other Limited SAR
shall be such price as the Committee determines); provided that, in the case of
a Limited SAR granted to a Grantee who is subject to the reporting requirements
of Section 16(a) of the Exchange Act (a “Section 16 Individual”), such
Section 16 Individual shall only be entitled to receive such amount if such
Limited SAR has been outstanding for at least six (6) months as of the date of
the Change in Control.

 

(d)  Restricted Stock.  The Committee is authorized to grant Restricted Stock to
Grantees on the following terms and conditions:

 

(i)  Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. Such restrictions
may include factors relating to the increase in the value of the Stock or to
individual or Company performance such as the attainment of certain specified
individual, divisional or Company-wide performance goals, sales volume increases
or decreases in earnings per share. Except to the extent restricted under the
Award Agreement relating to the Restricted Stock, a Grantee granted Restricted
Stock shall have all of the rights of a shareholder including, without
limitation, the right to vote Restricted Stock and the right to receive
dividends thereon.

 

(ii)  Forfeiture.  Upon termination of employment with or service to the
Company, or upon termination of the independent contractor relationship, as the
case may be, during the applicable restriction period, Restricted Stock and any
accrued but unpaid dividends or Dividend Equivalents that are at that time
subject to restrictions shall be forfeited; provided that, the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Restricted Stock.

 

(iii)  Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.

 

(iv)  Dividends.  Dividends paid on Restricted Stock shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Committee, in cash or in shares of unrestricted Stock having a Fair Market Value
equal to the amount of such dividends. Stock distributed in connection with a
stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

 

(e)  Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

 

(i)  Award and Restrictions.  Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Restricted Stock Units by the Committee. In addition, Restricted Stock Units
shall be subject to such restrictions as the Committee may impose, at the date
of grant or thereafter, which restrictions may lapse at the expiration of the
deferral period, not less than eighteen months, or at later specified times,
separately or in combination, in installments or otherwise, as the Committee may
determine. Such restrictions may include, but are not limited to, factors
relating to the increase in the value of the Stock or to individual or Company
performance such as the attainment of certain specified individual, divisional
or Company-wide performance goals as described in Section 7(d) and 7(e).

 

(ii)  Forfeiture.  Upon termination of employment or termination of the
independent contractor relationship during the applicable deferral period or
portion thereof to which forfeiture conditions apply, or upon failure to satisfy
any other conditions precedent to the delivery of Stock or cash to which such
Restricted Stock Units relate, all Restricted Stock Units that are then subject
to deferral or restriction shall be forfeited; provided that, the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock Units will be waived in whole or in part in the

 

7

--------------------------------------------------------------------------------


 

event of termination resulting from specified causes, and the Committee may in
other cases waive in whole or in part the forfeiture of Restricted Stock Units.

 

(f)  Stock Awards in Lieu of Cash Awards.  The Committee is authorized to grant
Stock as a bonus, or to grant other Awards, in lieu of Company commitments to
pay cash under other plans or compensatory arrangements. Stock or Awards granted
hereunder shall have such other terms as shall be determined by the Committee.

 

(g)  Dividend Equivalents.  The Committee is authorized in its discretion, but
not obligated, to grant Dividend Equivalents to Grantees with respect to a
specified number of shares of Restricted Stock or Restricted Stock Units. The
Committee may provide, at the date of grant or thereafter, that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, or other investment vehicles as the
Committee may specify, provided that Dividend Equivalents (other than
freestanding Dividend Equivalents) shall be subject to all conditions and
restrictions on the underlying Awards to which they relate. The Committee shall
not grant Dividend Equivalents with respect to any of unearned Performance
Shares, Stock Options or SARs.

 

(h)  Performance Shares and Other Stock- or Cash-Based Awards.  The Committee is
authorized to grant to Grantees Performance Shares and/or Other Stock-Based
Awards or Other Cash-Based Awards as an element of or supplement to any other
Award under the Plan, as deemed by the Committee to be consistent with the
purposes of the Plan. Such Awards may be granted with value and payment
contingent upon performance of the Company or any other factors designated by
the Committee, or valued by reference to the performance of specified
Subsidiaries or Affiliates.

 

7.  Determining Annual Performance Based Awards

 

Performance Awards to Covered Employees are intended to constitute
performance-based compensation within the meaning of Section 162(m) of the Code
and to comply with the exemption from the deduction prohibitions of
Section 162(m) of the Code.

 

(a)                                 For each calendar year, each Covered
Employee may be entitled to receive a payment (“Annual Performance Award”)
pursuant to a Variable Compensation Plan in an amount determined by the
Committee as provided in this Plan. To the extent permitted by a Variable
Compensation Plan, the payment of an Annual Performance Award may be made in
cash, common stock or restricted stock of the Company, or any other form as
provided for in this Plan, or a combination thereof.

 

(b)                                 The maximum Annual Performance Award paid to
a Participant for a calendar year under any individual Variable Compensation
Plan may not exceed the greater of: (i) $5,000,000 or (ii) five times the
Covered Employee’s most recently disclosed Annual Performance Award.

 

(c)                                  For any calendar year or performance
period, the Committee may designate one or more of the business criteria
(“Performance Measures”) set forth in this Section 7 for use in determining the
amount of an Annual Performance Award for an individual in relation to such year
or period; provided that such designation would not subject any Annual
Performance Award to the deduction limitations of Section 162(m). Performance
Measures designated for any Participant in a calendar year or other performance
period may be different from year to year and those designated for other Covered
Employees as the Committee may determine. To the extent applicable to any
Performance Measure, the Committee may specify a Performance Measure in relation
to total Company performance or in relation to the performance of identifiable
business unit(s) of the Company.

 

(d)                                 For each Performance Measure designated by
the Committee, the Committee shall designate a specific, objectively measurable
target, schedule or threshold (“Performance Goal”) against which actual
performance is to be measured for purposes of determining the amount of any
Annual Performance Award; provided that any such designation would not subject
any Performance Award to the deduction limitations of Section 162(m). A
Performance Goal may be expressed in any form as the Committee may determine
including, but not limited to: (1) percentage growth; (2) absolute growth;
(3) cumulative growth; (4) performance in relation to an index; (5) performance
in relation to peer company performance; (6) a designated absolute amount;
(7) percent of sales; (8) per share of common stock outstanding, and
(9) completion of a specific task or objective.

 

(e)                                  Performance Measures may be expressed in
terms of one or more of the following criteria on which Performance Goals may be
based: (1) earnings (either in the aggregate or on a per-share basis, reflecting
dilution of shares as the Committee deems appropriate and, if the Committee so
determines, net of or including dividends) before or after interest and taxes
(“EBIT”) or before or after interest, taxes, depreciation and amortization
(“EBITDA”); (2) gross or net revenue, or changes in annual revenues; (3) cash
flow(s) (including either operating or net cash flows); (4) financial return
ratios; (5) total

 

8

--------------------------------------------------------------------------------


 

shareholder return, shareholder return based on growth measures or the
attainment by the shares of a specified value for a specified period of time,
share price or share price appreciation; (6) earnings growth or growth in
earnings per share; (7) return measures, including return or net return on
assets, net assets, equity, capital or gross sales; (8) adjusted pre-tax margin;
(9) pre-tax profits; (10) operating margins; (11) operating profits;
(12) operating expenses; (13) net income, net operating income, or adjusted net
income; (14) growth in operating earnings or growth in earnings per share;
(15) market share or market penetration with respect to specific designated
services or business segments and/or specific geographic areas; (16) aggregate
service pricing and other service offering measures; (17) expense or cost
levels, in each case, where applicable, determined either on a Company-wide
basis or in respect of any one or more specified divisions; (18) reduction of
losses, loss ratios or expense ratios; (19) operating cost management; (20) debt
reduction; (21) productivity improvements; (22) satisfaction of specified
business expansion goals or goals relating to acquisitions or divestitures;
(23) customer satisfaction based on specified objective goals or a
Company-sponsored customer survey; (24) employee satisfaction based on specified
objective goals or a Company-sponsored customer survey; (25) employee diversity
goals; (26) employee turnover; (27) specified objective social goals, or
(28) other strategic events that could alter the normal course of business, the
description of which would disclose material competitive information. Any
criteria may be measured in absolute terms or as compared to another corporation
or corporations. To the extent applicable, any such performance objective shall
be determined (i) in accordance with the Company’s audited financial statements
and generally accepted accounting principles and reported upon by the Company’s
independent accountants or (ii) so that a third party having knowledge of the
relevant facts could determine whether such performance objective is met.

 

(f)                                   The Committee shall determine the terms
and conditions of such Awards at the date of grant or, to the extent permitted
by Section 162(m) of the Code, thereafter; provided that Performance Goals for
determining Covered Employees’ Annual Performance Awards shall be established by
the Committee not later than the latest date permissible under Section 162(m) of
the Code.

 

(g)                                  The Committee shall certify in writing
prior to payment of any Annual Performance Award, or other Award hereunder, that
the relevant Performance Goals and any other material terms were in fact
satisfied.

 

8.  Change in Control Provisions.

 

The following provisions shall apply in the event of a Change in Control unless
otherwise determined by the Committee or the Board in writing at or after the
grant of an Award, but prior to the occurrence of such Change in Control:

 

(a)                                 any Award carrying a right to exercise that
was not previously exercisable and vested shall become fully exercisable and
vested;

 

(b)                                 the restrictions, deferral limitations,
payment conditions, and forfeiture conditions applicable to any other Award
granted under the Plan shall lapse and such Awards shall be deemed fully vested,
and any performance conditions imposed with respect to Awards shall be deemed to
be fully achieved; and

 

(c)                                  the value of all outstanding Awards shall,
to the extent determined by the Committee at or after grant, be determined on
the basis of the Change in Control Price as of the date the Change in Control
occurs or such other date as the Committee may determine prior to the Change in
Control.

 

Notwithstanding the foregoing provisions to the contrary, with respect to
(i) each Award made to members of the GEB during 2013 and thereafter under any
long-term incentive plans and (ii) each Award made to any Grantee on or after
January 1, 2015, such Award will become vested on an accelerated basis only if
such person’s employment is terminated by the Company after the Change of
Control and before the Award would have vested according to its original terms.

 

9.  Loan Provisions.

 

Subject to the provisions of the Plan and all applicable federal and state laws,
rules and regulations (including the requirements of Regulation G (12 C.F.R.
§ 207)) and the rules and regulations of any stock exchange on which Stock is
listed, the Committee shall have the authority to make Loans to Grantees (on
such terms and conditions as the Committee shall determine), to enable such
Grantees to purchase shares in connection with the realization of Awards under
the Plan. Loans shall be evidenced by a promissory note or other agreement,
signed by the borrower, which shall contain provisions for repayment and such
other terms and conditions as the Committee shall determine.

 

9

--------------------------------------------------------------------------------


 

10.  Special Non-Employee Director Awards.

 

(a)  Stock and Restricted Stock Units

 

(i)  Annual Grants.  In addition to any other Award granted hereunder,
non-employee directors of the Company may be granted Restricted Stock Units in
such amounts and with such terms and conditions as may be determined from time
to time by the Nominating and Governance Committee of the Board.

 

(ii)  In lieu of Annual Retainer.  Non-employee directors may elect to receive,
in lieu of any or all of their annual retainers for a calendar year, Stock in
increments of 5% (i.e., 5%, 10%, 15%, etc.) as follows:

 

(I)                                   Non-employee directors can elect to
receive their Stock either:

 

i.                                          during the calendar year in which
the annual retainer is to be earned, in quarterly installments equal to the
percent of the annual retainer elected to be received in Stock, divided by four,
divided by the price per share of Stock on the last day of each quarter,
prorated for any partial calendar year or quarter (for administrative purposes,
shares may not actually be distributed until after the end of the year in which
the annual retainer was earned), or

 

ii.                                       on a deferred basis:

 

a.                                      until they retire from the Board,

 

b.                                      ten (10) years from the date they retire
from the Board,

 

c.                                       for a period of not less than 1 year
and not more than 10 years, in increments of 1 year, or

 

d.                                      until they retire from their primary
employment.

 

(II)                              Any election to defer Stock shall be made
prior to the year in which the annual retainer subject to deferral shall be paid
and shall be irrevocable. Any newly elected non-employee director shall have
five (5) days from the date of their election to the Board to elect to defer any
percentage hereunder. An election shall continue in effect until revoked.

 

11.  General Provisions.

 

(a)  Approval.  The Plan shall take effect upon its adoption by the Board,
subject to approval by the shareholders of the Company in the manner and to the
degree required by applicable laws and regulations, including the applicable
rules and regulations of any stock exchange on which the Stock is listed.

 

(b)  NontransferabilityNon-transferability.  Awards shall not be transferable by
a Grantee except by will or the laws of descent and distribution or, if then
permitted under Rule 16b-3, pursuant to a qualified domestic relations order as
defined under the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder, and shall be exercisable during
the lifetime of a Grantee only by such Grantee or his guardian or legal
representative.

 

(c)  No Right to Continued Employment, Etc.  Nothing in the Plan or in any Award
or Loan granted or any Award Agreement, promissory note or other agreement
entered into pursuant hereto shall confer upon any Grantee the right to continue
in the employ of or to continue as an independent contractor of the Company, any
subsidiary or any Affiliate or to be entitled to any remuneration or benefits
not set forth in the Plan or such Award Agreement, promissory note or other
agreement or to interfere with or limit in any way the right of the Company or
any Subsidiary or Affiliate to terminate such Grantee’s employment or
independent contractor relationship.

 

(d)  Taxes.  The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.

 

(e)  Amendment and Termination of the Plan.  The Board may at any time and from
time-to-time alter, amend, suspend, or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights of any Grantee, without such Grantee’s consent, under any Award or Loan
theretofore granted under the Plan.

 

10

--------------------------------------------------------------------------------


 

The Company shall obtain shareholder approval of any Plan amendment to the
extent necessary or desirable to comply with applicable law, rule, or
regulation. Additionally, notwithstanding anything in the Plan to the contrary,
the Board may not, without approval of the Company’s shareholders:

 

(i)                                     materially increase the number of shares
of Stock issuable under the Plan, except for permissible adjustment as provided
for herein; or

 

(ii)                                  reprice Options issued under the Plan by
lowering the exercise price of a previously granted award, by canceling
outstanding Options and issuing replacements, or by otherwise replacing existing
Options with substitute Options with a lower price.

 

(f)  No Rights to Awards or Loans; No Shareholder Rights.  No Grantee shall have
any claim to be granted any Award or Loan under the Plan, and there is no
obligation for uniformity of treatment of Grantees. Except as provided
specifically herein, a Grantee or a transferee of an Award shall have no rights
as a shareholder with respect to any shares covered by the Award until the date
of the issuance of a stock certificate to him for such shares.

 

(g)  Unfunded Status of Awards.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.

 

(h)  No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

(i)  Regulations and Other Approvals.

 

(i)                                     The obligation of the Company to sell or
deliver Common Stock with respect to any Award granted under the Plan shall be
subject to all applicable laws, rules and regulations, including all applicable
federal and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the
Committee.

 

(ii)                                  Each Award is subject to the requirement
that, if at any time the Committee determines, in its absolute discretion, that
the listing, registration or qualification of Common Stock issuable pursuant to
the Plan is required by any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the grant of an Award or
the issuance of Common Stock, no such Award shall be granted or payment made or
Common Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

 

(iii)                               In the event that the disposition of Common
Stock acquired pursuant to the Plan is not covered by a then current
registration statement under the Securities Act and is not otherwise exempt from
such registration, such Common Stock shall be restricted against transfer to the
extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Common Stock pursuant to the Plan, as
a condition precedent to receipt of such Common Stock, to represent to the
Company in writing that the Common Stock acquired by such Grantee is acquired
for investment only and not with a view to distribution.

 

(j)  Governing Law.  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Maryland without
giving effect to the conflict of laws principles thereof.

 

(k)  Standard DefinitionDefinitions of Retirement.

 

(i)                                     Effective for all determinationsAwards
made on or after February 23, 2006, and notwithstanding anythingprior to the
contrary in any Award Agreement (whether issued before or after that
date),January 1, 2015, the standard definition of “Retirement” for purposes of
each Granteesuch Award shall mean the termination of employment when any one of
the following conditions has been met: (i1) being at least fifty-five (55) years
old with at least ten (10) years of service to the Company and its Affiliates,
(ii2) being at least fifty-five (55) years old and having any combination of age
plus years of service to the Company and its Affiliates equal to at least
sixty-five (65) or (iii) having reached age 55,3)  attainment of the statutory
retirement age as defined within the country of the Grantee’s residence or
citizenship, as applicable. In addition, the Company

 

11

--------------------------------------------------------------------------------


 

(ii)                                  Effective for all Awards made on or after
January 1, 2015 to Grantees who were hired prior to January 1, 2015, the
standard definition of “Retirement” for purposes of each such Award shall mean
the termination of employment when any one of the following conditions has been
met:

 

(x)                                 For such Grantees who were 52 years old on
January 1, 2015, (1) being at least fifty-five (55) years old with at least ten
(10) years of service to the Company and its Affiliates, (2) being at least
fifty-five (55) years old and having any combination of age plus years of
service to the Company and its Affiliates equal to at least sixty-five (65) or
(3)  attainment of the statutory retirement age as defined within the country of
the Grantee’s residence or citizenship, as applicable.

 

(y)                                 For such Grantees who were 48 years old or
older but younger than 52 years old on January 1, 2015, (1) being at least
fifty-seven (57) years old with at least eight (8) years of service to the
Company and its Affiliates, (2) being at least fifty-seven (57) years old and
having any combination of age plus years of service to the Company and its
Affiliates equal to at least sixty-five (65) or (3)  attainment of the statutory
retirement age as defined within the country of the Grantee’s residence or
citizenship, as applicable.

 

(z)                                  For such Grantees who were younger than 48
years old on January 1, 2015, (1) being at least sixty (60) years old with at
least five (5) years of service to the Company and its Affiliates, (2) being at
least sixty (60) years old and having any combination of age plus years of
service to the Company and its Affiliates equal to at least sixty-five (65) or
(3)  attainment of the statutory retirement age as defined within the country of
the Grantee’s residence or citizenship, as applicable.

 

(iii)                               Effective for all Awards made to Grantees
hired on or after January 1, 2015, the standard definition of “Retirement” for
purposes of each such Award shall mean the termination of employment when any
one of the following conditions has been met: (1) being at least sixty
(60) years old with at least five (5) years of service to the Company and its
Affiliates, (2) being at least sixty (60) years old and having any combination
of age plus years of service to the Company and its Affiliates equal to at least
sixty-five (65) or (3) attainment of the statutory retirement age as defined
within the country of the Grantee’s residence or citizenship, as applicable. In
the case of a Grantee who was previously employed by the Company and was
re-hired on or after January 1, 2015, prior service will be recognized and he or
she will be covered by clause (ii) above depending on his or her age on
January 1, 2015. In the case of a Grantee who becomes employed by the Company as
the result of a merger or acquisition, the definition of “Retirement” shall be
governed by the applicable contractual documentation related to the transaction,
but in the absence thereof then prior service will be recognized and he or she
will be covered by clause (ii) above depending on his or her age on January 1,
2015.

 

In addition, in the cases of each of clauses (i), (ii) and (iii) above, (1) the
Company or the Committee may in its discretion impose on a Grantee additional
conditions regarding non-competition and non-solicitation of clients and
employees in order for the Grantee to realize the benefits relating to a
qualified Retirement for purposes of this Plan. and (2) in the case of one or
more members of the GEB, the Board may in its discretion modify the terms of
specific Awards to such person(s), to be reflected in the respective Award
Agreements related to such Awards, so as to impose a different definition of
“Retirement” from that which is set forth in this Plan.

 

12

--------------------------------------------------------------------------------


 

In the event of a conflict between the provisions of an Award Agreement and this
Plan, the terms of this Plan shall govern.

 

Notwithstanding the foregoing, for grants made during 2015 under plans that had
been implemented prior to 2015, “Retirement” shall have the meaning set forth in
the Previous Plan.

 

(l)  Recoupment of Awards Made Under the Plan.  To the extent legally required,
or if the Committee determines that any fraud or intentional misconduct by one
or more Grantees caused the Company, directly or indirectly, to restate its
financial statements, the Committee in its discretion may require reimbursement
of any compensation paid or awarded to Grantees under the Plan, as well as
cancel unvested Awards previously granted to such Grantees in the amount by
which the Grantees’ respective compensation exceeded any lower payment that
would have been made based on the restated financial results. The recoupment
period would encompass any compensation paid under the Plan within 36 months
prior to the restated financial restatement.

 

13

--------------------------------------------------------------------------------